Case 1:19-cv-08246-LGS Document3 Filed 09/04/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

200 WATER PROPERTY OWNER, LLC, 177 | Civil Action No. 1:19-cv-08246
FRONT STREET, LLC, 177 FRONT
MEMBER, LLC, and DUMBO | Removed from:
ASSEMBLAGE, LLC,
Supreme Court of the State of New York,
Plaintiffs, County of New York

-against-
Index No. 650168/2019
LIBERTY MUTUAL FIRE INSURANCE
COMPANY, LIBERTY MUTUAL HOLDING
COMPANY, INC., LIBERTY MUTUAL
GROUP, INC., LIBERTY MUTUAL
INSURANCE COMPANY and LIBERTY
MUTUAL INSURANCE,

Defendants.

 

 

DEFENDANTS’ RULE 7.1 DISCLOSURE STATEMENT

Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for
Defendants Liberty Mutual Fire Insurance Company, Liberty Mutual Holding Company, Inc.,
Liberty Mutual Group, Inc., Liberty Mutual Insurance Company, and Liberty Mutual Insurance
(collectively “Defendants”), hereby certifies as follows:

1. Liberty Mutual Fire Insurance Company is a wholly owned subsidiary of Liberty
Mutual Group, Inc., which is a wholly owned subsidiary of LMHC Massachusetts Holdings Inc.,
which is a wholly owned subsidiary of Liberty Mutual Holding Company Inc.

2. Liberty Mutual Insurance Company is a wholly owned subsidiary of Liberty
Mutual Group, Inc.

3. Liberty Mutual Holding Company Inc. does not have publicly traded stock, and,
as such, there is no publicly-traded corporation that owns 10 percent (10%) or more of the stock

of the company.
Case 1:19-cv-08246-LGS Document3 Filed 09/04/19 Page 2 of 2

4. Liberty Mutual Insurance is a legal non-entity.
I certify under penalty of perjury that the foregoing is true and correct.
Executed on the 4" day of September 2019.

FINAZZO COSSOLINI O’LEARY
MEOLA & HAGER, LLC

By: \, a7] i

JONATHAN M. ZAGHA, ESQ.
C4 PewtnPlaza, 23" Floor

New York, New York 10001
(646) 378-2033

-and-
67 East Park Place, Suite 901
Morristown, New Jersey 07960
(973) 343-4960
Jonathan.Zagha(@finazzolaw.com
Attorneys for Defendants
Liberty Mutual Fire Insurance Company,
Liberty Mutual Holding Company, Inc.,
Liberty Mutual Group, Inc., Liberty Mutual
Insurance Company, and Liberty Mutual
Insurance

 

 
